Citation Nr: 0905267	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1952 to 
October 1971.  

This matter came to the Board on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In that rating 
decision, in pertinent part, the RO denied service connection 
for traumatic loss of nails of the 2nd, 3rd, and 4th fingers 
with decreased range of motion and pain.  The Veteran's 
disagreement with that decision led to this appeal.  The 
Veteran testified before a Decision Review Officer (DRO) at a 
hearing held at the RO in Waco, Texas, in July 2003.  The 
claim was subject to Board remands in April 2006 and 
November 2007 and has been recharacterized as entitlement to 
service connection for residuals of an injury of the right 
hand.  


FINDING OF FACT

There is competent evidence that relates arthritis of the 
right hand and loss of fingernails on fingers of the right 
hand, with chronic deformity and fungus infections of the 
nails, to injury of the right hand in service; functional 
defects include diminished sensation of the right index and 
right middle fingers and decrease in grip strength of the 
right hand.  


CONCLUSION OF LAW

Service connection for residuals of injury of the right hand, 
including arthritis of the right hand and loss of fingernails 
of the right hand with chronic deformity and fungus 
infections, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required because the outcome of the Board's 
decision is favorable to the Veteran as to the claim decided 
here, and no prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 393 
(1993). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In this case, the Veteran is seeking service connection for 
residuals of injury of the right hand, and he has 
consistently reported that he injured his right hand in 
service.  His service treatment records include a July 1964 
transcription from an injury report from the USS PORTERFIELD 
(DD 682).  The transcription refers to contusion and 
abrasion, left 1st and 2nd fingers.  Examination revealed 
marked tenderness and pain of both fingers.  The wounds were 
cleaned and dressed with ointment, and both fingers were 
splinted.  

The Veteran has testified that his right hand injury occurred 
at sea and that while he was securing an anchor, he attempted 
to help another sailor avoid getting caught in the lines and 
during that effort sustained an injury that included losing 
fingernails on the right hand and soreness including in his 
right index finger.  He testified that the fingernails grew 
back deformed and discolored.  He testified that he is not a 
doctor and cannot say his nail infections are related to the 
trauma, but he pointed out that the infections happened only 
on the right hand and not on the left.  He testified he had 
received treatment for the nails from a private physician.  

At a VA examination in May 2002, the Veteran gave a history 
of having sustained trauma to his right 2nd, 3rd, and 4th 
fingers in service and said his 2nd finger was placed in a 
splint.  He reported that the nails of all three fingers came 
off and that since then, the nails had been slow to grow.  He 
reported that the 2nd finger is stiff and sore and the nails 
break off.  The physician reported that examination of the 
right 2nd, 3rd, and 4th fingers showed some degenerative 
arthritis in the distal interphalangeal joint of the 2nd 
finger and there was slight tenderness.  There was evidence 
of fungal infection of all of the nails of the right hand.  
The impression was trauma of the right 2nd, 3rd, and 4th 
fingers with loss of fingernails, some decrease in range of 
motion and pain of the right 2nd finger, and subsequent 
diminished growth of the right fingernails.  

At a VA examination in January 2007, it was noted that the 
veteran's history included loss of the right 2nd, 3rd, and 4th 
fingernails during refueling of a ship and it was reported 
the fingernails came off by themselves.  He reported that 
currently he has very thick and onychomycotic fingernails on 
the 2nd, 3rd, 4th, and 5th fingers.  The physician's assistant 
who examined the Veteran said that fingernails on the right 
hand show severe onychomycosis of the 2nd, 3rd, 4th, and 5th 
fingernails, and the diagnosis was severe onychomycosis, 
right 2nd, 3rd, 4th, and 5th fingernails.  The physician's 
assistant said the Veteran "did lose all of his fingernails 
on the right hand in the military so it would be purely 
speculative if his current onychomycosis is related to that 
incident."  

At a VA examination in September 2008, it was noted that the 
veteran had a history of having an injury of his right hand 
when during a refueling operation he grabbed the lines to 
keep a younger sailor from being thrown overboard.  In the 
process the veteran's right hand was thrown against a block.  
There was injury to the right hand, with trauma to the 2nd, 
3rd, 4th, and 5th fingers and fingernails, with the main 
injury to the index finger, which was bandaged and put in a 
splint.  It was stated that X-rays later showed a fracture of 
the distal phalanx of the right index finger, which was 
placed in a splint.  Subsequently, the fingernails of the 
2nd, 3rd, 4th, and 5th fingers came off because of the trauma of 
the accident.  As the fingernails healed, they were deformed, 
dark in color, ridged and thickened, and had the appearance 
of fungus infection.  It was noted that the veteran had not 
been treated for fungus infection in service and in 2004 and 
2007 was treated with Lamisil by a private physician.  

At the September 2008 examination, the physician said that 
physical examination showed diminished sensation to pinprick 
of the right index and middle fingers, and the grip strength 
of the right hand was reduced by 30 percent.  The physician 
noted limitation of motion of the fingers.  He said there was 
periarticular thickening of the right 2nd and 3rd 
metacarpophalangel joints of the right hand and evidence of 
old fracture of the distal phalanx of the right index finger 
with diminished sensation of the right index and middle 
fingers and decrease in grip of the right hand.  The 
fingernails of the right index, middle, and fifth fingers 
were thickened, ridged, and dark in color, and the physician 
said they showed obvious evidence of fungus infection.  The 
impression was:  (1) fungus infection of the fingernails of 
the right hand beginning approximately two months after the 
accident aboard ship in service with resolution with 
treatment in 2004 and again in 2007, with subsequent 
recurrence of the fungal infection of the 2nd, 3rd, and 5th 
fingers of the right hand; and (2) fracture of the distal 
phalanx of the right index finger.  

The physician said that after review of the claims file and 
examination of the veteran, he concluded that the veteran 
sustained a fracture of the right index finger in the 
accident at sea and subsequently has developed arthritis of 
that hand.  He stated that the fingernails of the right hand 
came off after the trauma of the accident and grew back in a 
deformed manner with evidence of chronic fungus infection of 
the right hand.  The physician said though a certain degree 
of this is speculation, it is as likely as not that the 
disabilities of the fingers of the right hand are related to 
the accident at sea during service.  

In the report of VA X-rays of the right hand taken in 
September 2008, the radiologist's impression was degenerative 
joint disease changes of the 1st through 3rd metacarpal 
phalangeal joints with narrow joint spaces and marginal 
osteophytes.  The radiologist said there was probably an old 
5th metacarpal shaft fracture.  

On review of the entirety of the evidence, the Board finds 
that evidence in relative equipoise concerning the veteran's 
service connection claim.  The evidence does, of course, show 
current right hand disability, to include degenerative joint 
disease and chronic fungus infection of the fingernails, and 
a VA physician has identified functional effects as including 
diminished sensation of the right index and middle fingers 
and decrease in grip strength of the right hand.  As to the 
second element of a service connection claim, injury or 
disease in service, the Board accepts as credible the 
veteran's statements and testimony that in service he injured 
his right hand while handling lines at sea.  Although his 
service treatment records refer to injury of the left 1st and 
2nd fingers, the record is a transcription from an injury 
report, and it is not unreasonable to regard it as mistaken 
as to the use of left versus right.  This is because the 
veteran has consistently reported that he injured the fingers 
of his right hand during service, and at each of the VA 
examinations, in May 2002, January 2007, and September 2008 
the examiners have acknowledged that the veteran sustained 
trauma to the fingers of the right hand.  

The remaining requirement for service connection is medical 
evidence of a relationship between the in-service disease or 
injury and the current disability.  In this case, the opinion 
of the VA physician's assistant who examined the veteran in 
January 2007 is clearly against the claim to the extent that 
he says it would be purely speculative to relate the 
Veteran's onychomycosis of the fingernails of the right hand 
to the injury in service and he said that was because the 
veteran lost the fingernails of the right hand in service.  

The Board must weigh this against the findings and opinions 
from the May 2002 and September 2008 VA examinations.  The 
physician at the May 2002 examination accepted the Veteran's 
history of having sustained trauma to the fingers of the 
right hand with subsequent loss of the fingernails in service 
and related his diagnosis of degenerative arthritis and loss 
of motion in the right 2nd finger and diminished growth of 
the right fingernails to the trauma.  Further, the physician 
who conducted the September 2008 examination accepted the 
Veteran's history of having sustained trauma of the fingers 
of the right hand with subsequent loss of the fingernails and 
that they grew back in a deformed manner, which the physician 
considered as evidence of fungus infection.  He said "though 
a certain degree of this is speculation," it is as likely as 
not that the disabilities of the fingers of the Veteran's 
right hand are related to the at-sea accident in service.  
Although the physician's language includes reference to a 
degree of speculation, he ultimately concluded it is as 
likely as not that the veteran's disabilities of the right 
hand are related to the at-sea accident in service, and the 
Board accepts this as his opinion.  

The veteran is certainly competent to report the right hand 
injury in service, the loss of fingernails following the 
injury, and the appearance of the nails as deformed, dark, 
ridged, thickened, and looking infected.  Further, the Board 
finds the veteran to be a credible historian.  The medical 
opinions as to whether there is a relationship between the 
right hand injury in service and his current arthritis of the 
right hand and chronic deformity and fungus infections of the 
fingernails are in relative equipoise, with plausible 
reasoning presented with each opinion.  Resolving all doubt 
in favor of the veteran, the Board concludes that service 
connection is established for arthritis of the right hand and 
loss of fingernails on the fingers of the right hand with 
chronic deformity and fungus infections as residuals of 
injury of the right hand in service.  




ORDER

Service connection for residuals of injury of the right hand, 
including arthritis of the right hand and loss of fingernails 
of the right hand with chronic deformity and fungus 
infections, is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


